t c memo united_states tax_court barnes group inc and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date robin lee greenhouse james riedy and nathaniel j dorfman for petitioners stephen c best and william t derick for respondent memorandum findings_of_fact and opinion goeke judge respondent determined the following deficiencies and sec_6662 accuracy-related_penalties with respect to petitioners’ federal_income_tax year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number respondent disallowed petitioners’ net_operating_loss_carryback of dollar_figure from its tax_year the issues for decision are whether barnes group inc barnes should have included in gross_income dollar_figure and dollar_figure for and respectively under sec_951 and sec_956 or under sec_301 as a result of a series of unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for federal_income_tax purposes barnes is the common parent of the affiliated_group barnes group inc subs transactions between barnes and its subsidiaries we hold that barnes should have included the amounts in gross_income under sec_301 whether the fair_market_value of clean rooms transferred to barnes in should be excluded from its income under sec_109 we hold that the value of the clean rooms should not be excluded from income and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the years in issue we hold that they are liable for the sec_6662 penalty for all years in issue findings_of_fact at the time the petition was filed barnes was a publicly traded delaware corporation that maintained its principal_place_of_business in connecticut i business operations founded in barnes manufactures and distributes precision metal parts and industrial supplies by barnes operated three separate business segments through its domestic and foreign_subsidiary corporations--associated spring barnes aerospace and barnes distribution these three business segments had significant operations in the united_states canada europe latin the parties agree that this case is appealable to the court_of_appeals for the second circuit america and asia associated spring manufactures precision mechanical and nitrogen gas springs barnes aerospace manufactures and repairs aircraft engine and airframe components barnes distribution distributes maintenance repair and operating supplies ii overview of events we must address two unrelated events in this case the first concerns the agreement and plan of reinvestment reinvestment plan or plan executed between barnes and its subsidiaries in and the second concerns an agreement to construct six clean rooms executed in between barnes and international business machines corp ibm the parties dispute whether sec_109 applies to the receipt of the clean rooms as well as the value of four of the clean rooms the parties agree to the following procedure to resolve the sec_109 applicability and valuation issue a the sec_109 issue will be submitted by the parties on a stipulated record to the court for decision this stipulated record will include the pertinent agreements executed by ibm and barnes and any additional background facts necessary to resolve the sec_109 issue b if petitioners do not prevail with respect to the sec_109 issue petitioners and respondent agree that the value of the four big_number ppm clean rooms was dollar_figure on date that the value of the two big_number ppm clean rooms was dollar_figure and that the value of the other_property was dollar_figure thus if petitioners do not prevail with respect to the sec_109 issue petitioners must include continued iii events leading to the reinvestment plan the reinvestment plan was executed as a result of a series of events arising from barnes’ strategic objective to expand the company primarily through acquisitions in accordance with barnes’ strategic objective barnes hired new management new management team with strong backgrounds in growing companies and extensive experience with domestic and international acquisitions and made several acquisitions early acquisitions totaling approximately dollar_figure million a new management team between and the first quarter of barnes replaced the majority of its executive officers as part of its strategic objective to expand the company while the individuals most relevant to the reinvestment plan will be discussed in more detail below in and barnes’ officers included edmund carpenter--president and chief_executive_officer william denninger --senior vice continued in income in the value of all such property dollar_figure c regardless of whether petitioners prevail with respect to the sec_109 issue petitioners must include in income in the value of the other_property received dollar_figure mr denninger was responsible for approving significant long-term continued president finance and chief financial officer signe gates-senior vice president general counsel and secretary francis boyle--vice president controller joseph deforte--vice president tax phillip goodrich--senior vice president corporate development and john locher --vice president treasurer b early acquisitions before barnes had not completed an acquisition for the better part of a decade as part of the new expansion objective the new management team engaged an outside consultant for assistance in identifying strategic growth areas for associated spring’s business segment the analysis and work product generated by the consultant provided barnes with the necessary data and confidence to pursue an aggressive acquisition program specifically directed at associated spring’s electronics business in asia and europe barnes made three significant acquisitions during and totaling dollar_figure million date--barnes acquired the nitrogen gas springs business of teledyne fluid systems division of teledyne industries inc for continued investments by any of barnes’ offshore operations john locher was barnes’ vice president and treasurer in and until his date retirement lawrence o’brien was hired for the position thereafter dollar_figure million date--barnes acquired curtis industries inc for dollar_figure million and date--barnes acquired avs kratz-wilde machine co and apex manufacturing inc for dollar_figure million c result of early acquisitions at the end of before the acquisitions began barnes had approximately dollar_figure million of outstanding long-term indebtedness and no outstanding balance on a revolving credit line by the end of barnes had approximately dollar_figure million of outstanding long-term indebtedness including approximately dollar_figure million due on its revolving credit line this increase in debt transformed barnes from a relatively low-leveraged firm to a firm with significantly above-average leverage for companies within the industrial equipment and components industries the early acquisitions also increased barnes’ cost of borrowing and debt-to-equity_ratio barnes also made two relatively smaller acquisitions in date--barnes acquired euro stock springs components ltd for dollar_figure and date--barnes acquired certain assets of forward industries for dollar_figure million barnes’ debt-to-equity_ratio increased from dollar_figure to d the predicament as of date barnes and its subsidiaries collectively had dollar_figure million of cash worldwide--barnes and its domestic subsidiaries held dollar_figure million and barnes’ foreign subsidiaries held the remaining dollar_figure million associated spring-asia pte ltd asa a singapore corporation and second-tier barnes subsidiary conducted operations for barnes’ associated spring division in southeast asia during the late 1990s asa generated significant profits as of date asa had approximately dollar_figure million of existing cash reserves held in short-term accounts and approximately dollar_figure million of cash receivables from foreign affiliates asa was generating cash in excess of its immediate operating needs allowing asa to borrow funds from the development bank of singapore ltd an unrelated third-party bank singapore bank at a preferential interest rate accounting for all of the bank_deposits held by barnes’ domestic and foreign subsidiaries barnes was earning approximately interest on its aggregate cash and short-term investment holdings conversely barnes’ annual report indicated that barnes had external borrowings with interest rates barnes reported that asa had untaxed accumulated_earnings_and_profits of dollar_figure dollar_figure and dollar_figure as of date date and date respectively ranging from to while asa was permitted to make short-term money market style investments other investments by asa required approval from barnes’ cfo or treasurer consistent with barnes’ growth by acquisition strategy barnes sought to use asa’s excess cash and borrowing capacity to finance one or more international acquisitions however no suitable targets had been identified during the late to early period as a result asa’s excess cash remained invested in short- term deposit accounts earning approximately while barnes was incurring debt at borrowing rates in excess of barnes understood that either a dividend or a loan from asa to barnes would trigger a federal tax liabilitydollar_figure iv the search for a solution mr deforte barnes’ vice president tax was one of the primary players involved with the reinvestment plan at the time of his hiring mr deforte had over years of experience with large multinational corporations as an international tax accountant pfizer corp and johnson johnson an if a suitable acquisition had been identified it would have taken over a year to complete the transaction furthermore barnes was in an overall_foreign_loss position as defined in sec_904 and therefore was not in a position to fully use foreign tax_credits international tax manager itt sheraton corp and a vice president tax millipore corp and loctite corp he worked on corporate acquisitions at various times throughout his career upon arriving at barnes mr deforte met with key personnel in the treasury legal and accounting departments to identify potential corporate opportunities existing pitfalls prior strategies and the valuable assets and operations of barnes’ three business segments mr deforte first learned of the aforementioned predicament in late during a meeting with barnes’ assistant treasurer david sinderdollar_figure mr deforte first contacted ernst young e y and deloitte touche deloitte for assistance in addressing the predicament specifically barnes sought a way to a arbitrage the interest rate differential b without incurring federal_income_tax c while retaining the foreign funds for overseas investment mr deforte was also the chief financial officer cfo of loctite corp as cfo he had broad oversight over the treasury financial and tax operations of the company mr sinder was employed by barnes from until as barnes’ assistant treasurer he was responsible for short-term cash management for the domestic companies in barnes’ consolidated_group opportunities after rejecting the ideas proposed by e y and deloitte mr deforte contacted dennis lubozynski a tax partner at pricewaterhousecoopers pwc dollar_figure barnes had been a client of pwc since from through the time of trial pwc provided barnes with audit and tax advisory services at the time mr deforte contacted pwc for assistance pwc had been providing these services to barnes for over seven years after receiving the request for assistance pwc reviewed its ideasource database and spoke with several professionals around the firm to determine what ideas would be available to meet the needs of barnes pwc proposed several solutions after some followup meetings between members of barnes’ tax department and pwc professionals barnes decided to construct a domestic and before joining barnes mr deforte had significant work experience with pwc professionals including mr lubozynski and paul coneys mr coneys was the initial pwc tax professional assigned to barnes in during the late 1990s all pwc tax professionals were encouraged to submit their experiences and ideas to a database the information was entered in the database in a way that did not reveal client-identifying information so that the entries were suitable for sharing with other pwc professionals foreign finance structure as a solution to its predicament this structure - - eventually developed into the reinvestment plan v the pwc engagement letter barnes and pwc executed an engagement letter that identified the scope of services to be provided by pwc as well as the agreed-upon fee arrangement the terms of the engagement letter were negotiated between mr deforte and mr lubozynski the scope of the services to be performed by pwc included-- d esigning an appropriate reinvestment plan working closely with personnel of barnes and its subsidiaries to implement the reinvestment plan and providing tax opinions in the countries with subsidiaries affected by the reinvestment plan anticipated to be singapore canada united_states and one other tax jurisdiction services provided in singapore will include all tax and legal services needed to implement the reinvestment plan these services will include preparation of legal documents share registration documents and a tax and legal opinion on the singapore tax implications of the reinvestment plan the fee arrangement included in the engagement letter had two components the first component required barnes to pay of pwc’s standard hourly rates the domestic and foreign finance structure was similar to a structure described in ideasource entry ideasource entry was added to the database in date by a tax professional at pwc during the course of the engagement the second component of the fee arrangement to be paid at the end of the engagement was based on an agreement between barnes and pwc regarding the quality of the services provided by pwc specifically the engagement letter listed multiple factors to be considered in determining the second component of the fee arrangement-- the second component will be a fee at the completion of the engagement based on an agreement at that time between pwc and barnes as to the quality of the services provided hereunder this determination will be an assessment determined by mutual agreement based on a number of factors including but not limited to i the complexity of the matters which are the subject of this engagement ii the creativity of the advice provided by pwc iii the effort expended in rendering the professional services and iv the value added to barnes by pwc the total amount barnes paid pwc in connection with the reinvestment plan is unclear from the record barnes submitted numerous billing statements totaling roughly dollar_figure however the only billing statement reconciling prior billing was a billing statement for professional services rendered through date most of the billing statements indicated that they were for professional services or a progress bill related to the treasury assistance project a dollar_figure bill in the record was paid for pwc employee hours worked the final the reconciling billing statement mentioned supra indicated that prior billing was for time incurred since inception of project however it did not provide the continued bill for tax consultation regarding the treasury assistance project was for professional services through date vi developing the reinvestment plan barnes and pwc spent three to four months over the summer of working together on developing the transaction structure for the reinvestment plan the pwc professionals assigned to assist barnes pwc project team were in the united_states singapore canada france and the united kingdom however mr coneys was the project leader and mr lubozynski was the initial engagement partner the pwc project team were technical specialists responsible for the day- to-day work on the reinvestment plan in addition to mr deforte several other barnes officers and employees participated in developing the reinvestment plan on date mr deforte sent an email to mr denninger giving him a brief summary of the proposed method to transfer cash from asa to the united_states without a tax_liability barnes creates a domestic financing_entity asa creates a foreign financing_entity asa exchanges its cash for the foreign financing entity’s stock and the foreign financing_entity transfers the cash and continued amount of time its stock to the domestic financing_entity in exchange for the domestic financing entity’s stock later that month mr deforte emailed mr denninger several possible enhancements to the plan including the possibilities of involving other foreign subsidiaries and or additional capital from a third-party loan he concluded the email with his recommendation that barnes go forward with the plan on date pwc provided mr deforte with the following an exit strategy to unwind the reinvestment plan in the event barnes sought to return the funds to asa and a draft of a business_purpose for the reinvestment plan the recommended exit strategy involved the foreign financing entity’s purchasing the domestic financing entity’s stock from barnes and then liquidating the domestic financing_entity the business_purpose draft contained several broad statements of general applicability on international cash management moreover the draft included xxxxx in place of a company name and listed the company as a multinational transportation company barnes provided a business_purpose document to pwc in date the document stated substantially the same business purposes as the draft originally sent by pwc however barnes added further background information and changed the company’s business from multinational transportation company to multinational manufacturing and distribution company on date mr deforte provided pwc with a cost benefit analysis of the repatriation project the analysis assumed that the reinvestment plan would be unwound after years but claimed not to take into account the tax savings from repatriating the funds in year since barnes would not do it if there was a tax cost the analysis concluded that the plan would provide a net benefit of approximately dollar_figure million pwc and barnes worked on many other preimplementation steps through date including identifying the foreign and domestic financing entities the jurisdiction for the foreign financing_entity and which subsidiaries would contribute to the foreign financing_entity discussing and planning for foreign tax and nontax issues including singapore corporate law singapore tax law and canadian tax law drafting a representation letter and an opinion letter and drafting the board_of directors resolutions that would ratify the in a pwc memo regrading the singapore tax consequences of the reinvestment plan there is a brief discussion on singapore corporate law the memo states that sec_21 of the singapore companies act does not allow a subsidiary to hold shares of its singapore parent the first draft of the representation letter was prepared by pwc and subsequently provided to barnes for review barnes’ cfo and other officers and employees reviewed the draft representation letter for accuracy after they concluded that the representation letter was accurate in every respect it was signed by barnes’ cfo on date reinvestment plan barnes’ board_of directors ratified the reinvestment plan on date vii summary of the reinvestment plan barnes and three of its subsidiaries were explicitly included in the reinvestment plan-- asa mentioned supra barnes group finance co delaware delaware a delaware corporation and barnes group finance co bermuda ltd bermuda a bermuda corporation additionally three other barnes subsidiaries played a role in the plan-- barnes group canada inc barnes canada bowman distribution europe ltd bowman uk and bowman distribution france s a bowman france the plan was structured so that barnes would receive asa’s excess cash asa’s receivables from foreign affiliates and the proceeds of a loan from the singapore bank a receivables from foreign_affiliate sec_21 while not explicitly mentioned in the reinvestment plan document barnes canada bowman uk and bowman france played a role in the plan asa’s receivables from foreign affiliates related to bowman uk and bowman france the record lacks conclusive evidence of the precise series of events between barnes barnes canada bowman uk and bowman france however this section provides an approximate account of what occurred however neither had the funds to repay its respective loan therefore barnes planned to have barnes canada make equity investments in the foreign affiliates and then the foreign affiliates would repay their loans to asa nonetheless on account of purported foreign asset passive_income and debt equity considerations barnes initially lent the funds to bowman uk and bowman france at some time around the execution of the reinvestment plan asa collected its receivables from bowman uk and bowman france thereafter barnes canada made the alleged equity investments in bowman uk and bowman france and bowman france and bowman uk repaid the loans from barnes b the structure of the plan for purposes of implementing the reinvestment plan barnes formed bermuda and delaware as wholly owned subsidiaries on august and date respectively at the time the plan was implemented bermuda and delaware were wholly owned subsidiaries of barnes and asa was bowman uk and bowman france owed asa dollar_figure and dollar_figure respectively thereafter on date delaware issued shares of its common_stock to barnes in exchange for barnes’ transfer of dollar_figure to delaware then on date bermuda issued big_number shares of its common_stock to barnes in exchange for barnes’ transfer of dollar_figure to bermuda on date a second-tier_subsidiary of barnes during and bermuda and asa were controlled_foreign_corporations within the meaning of sec_957 the reinvestment plan was structured to occur in two parts and both parts were structured to involve a similar series of transactions part i was structured to occur in the following order in a sec_351 transaction asa and barnes would transfer foreign_currency to bermuda in exchange for bermuda common_stock in another sec_351 transaction bermuda and barnes would transfer foreign_currency and bermuda common_stock to delaware in exchange for delaware stock barnes would receive common_stock and bermuda would receive preferred_stock and delaware would convert the foreign_currencies into u s dollars and then lend the funds to barnes the main difference with part ii of the reinvestment plan was that asa would first borrow funds from the singapore bank before completing the aforementioned series of sec_351 transactions after completion of the plan barnes owned of the stock of an entity which in turn owned of the stock of asa sec_351 provides for the nonrecognition_of_gain_or_loss upon the transfer by one or more persons of property to a corporation solely in exchange for stock in the corporation if immediately_after_the_exchange the person or persons are in control of the corporation to which the property was transferred asa and delaware would own all of the common_stock of bermuda and bermuda would own all of the preferred_stock of delaware viii executing the reinvestment plan the boards of directors of asa bermuda and delaware all formally approved the reinvestment plan on date barnes asa bermuda and delaware executed the plan as structured the reinvestment plan was implemented in two parts--the first part was implemented in date and the second part in date a part i of the reinvestment plan on date bermuda issued big_number shares of its common_stock to barnes in exchange for barnes’ transfer of big_number singapore dollars equivalent to dollar_figure to bermuda on or about date also on date delaware issued big_number shares of its common_stock to barnes in exchange for barnes’ transfer to delaware of big_number shares bermuda common_stock issued on date and big_number singapore dollars equivalent to dollar_figure paid on or about date the reinvestment plan was amended on march and date to provide asa with the additional time necessary to close the loan with the singapore bank next on or about date bermuda issued million shares of its common_stock to asa in exchange for asa’s aggregate transfer to bermuda of big_number singapore dollars equivalent to dollar_figure million on or about december and thereafter on date bermuda transferred approximately big_number singapore dollars equivalent to dollar_figure and big_number shares of bermuda common_stock to delaware in exchange for delaware’s issuance of big_number shares of delaware preferred_stock to bermuda four days later on date delaware converted big_number singapore dollars to dollar_figure delaware then transferred dollar_figure to barnes structured as a loan and barnes in turn used the funds to pay off its own debt b part ii of the reinvestment plan several events occurred on or around date in compliance with the reinvestment plan asa borrowed billion japanese yen from the singapore the dollar_figure included the dollar_figure million asa transferred to bermuda in date and the dollar_figure barnes transferred to bermuda in date the dollar_figure included the dollar_figure bermuda transferred to delaware in date and the dollar_figure barnes transferred to delaware in date bank bermuda issued big_number shares of common_stock to asa in exchange for asa’s transfer of billion japanese yen equivalent to dollar_figure to bermuda bermuda issued big_number shares of its common_stock to barnes in exchange for barnes’ transfer of big_number japanese yen equivalent to dollar_figure to bermuda on or about date and delaware issued big_number shares of its common_stock to barnes in exchange for barnes’ transfer of big_number shares of bermuda common_stock and big_number japanese yen equivalent to dollar_figure to delaware thereafter on or about date bermuda transferred approximately big_number japanese yen equivalent to dollar_figure and big_number shares of its common_stock to delaware in exchange for delaware’s issuance of big_number shares of delaware preferred_stock to bermuda the following day delaware converted big_number japanese yen to asa borrowed the funds pursuant to a facility agreement between asa and the singapore bank dated date the interest rate on the singapore bank loan wa sec_2 with an effective rate of approximately after accounting for a yen singapore dollar hedge executed by asa with the singapore bank barnes guaranteed the loan the dollar_figure included the dollar_figure asa transferred to bermuda in date and the dollar_figure barnes transferred to bermuda in date dollar_figure delaware then transferred dollar_figure to barnes structured as a loan and barnes in turn used the funds to pay off its own debt ix bermuda and delaware as mentioned bermuda and delaware were formed for the purposes of participating in the reinvestment plan a bermuda bermuda had no income or deductions for and nominal amounts of income and deductions for accordingly bermuda had no earnings_and_profits as of date or bermuda had no paid employees in and and had dollar_figure and dollar_figure of cash at the end of and respectively bermuda’s board_of directors included mr sinder barnes’ assistant treasurer mr denninger barnes’ senior vice president finance and cfo and mr locher barnes’ vice president treasurer mr sinder was also bermuda’s treasurer in accordance with instructions from barnes’ senior management mr the dollar_figure included the dollar_figure initially transferred from barnes to bermuda the dollar_figure initially transferred from asa to bermuda and the dollar_figure barnes transferred to delaware in date in bermuda reported dollar_figure of revenue from a foreign exchange gain and a dollar_figure deduction from outside services sinder signed many if not all of bermuda’s corporate documents in order to implement the reinvestment plan including the reinvestment plan itself and the two amendments to the plan and was responsible for the movement of all cash under the reinvestment plan although he was not sure why each movement of cash was necessary to accomplish the overall purpose of the plan b delaware similar to bermuda’s delaware’s board_of directors consisted of mr sinder mr denninger and mr locher like bermuda delaware had no paid employees and nominal amounts of cash in and furthermore delaware’s financing function appears to have been limited to the currency conversions and subsequent lending transactions with barnes during and delaware reported only a foreign_currency exchange loss and a foreign_currency exchange gain respectively delaware preferred_stock the delaware preferred_stock issued in connection with the reinvestment plan was referred to in delaware corporate records as series a cumulative preferred_stock with a stated_value of dollar_figure per share the holders of such shares were entitled to receive when and if declared by the board_of the directors quarterly cumulative dividends at a rate of of the stated_value per annum the preferred shares were not convertible into any other class of stock and had no voting rights delaware filed form sec_1042 annual withholding_tax return for u s source income of foreign persons for tax_year sec_2002 and the form sec_1042 reported total gross_income paid to bermuda of dollar_figure and total federal tax withheld of dollar_figure after learning respondent’s position toward the reinvestment plan bermuda filed forms 1120-f u s income_tax return of a foreign_corporation for it sec_2002 and tax years the returns were filed on a protective claim basis only --in the event respondent’s position was upheld bermuda wanted to toll the statute_of_limitations to apply for a refund of the federal tax withheld on the preferred dividend payments delaware loans the loans from delaware to barnes delaware loans were evidenced by inter-company loan agreement and inter-company loan agreement the form sec_1042 reported the following gross_income paid to bermuda 2002--dollar_figure 2004--dollar_figure 2006--dollar_figure 2008--dollar_figure and 2009--dollar_figure nonetheless it is unclear whether delaware actually paid the preferred dividends to bermuda dated date and date respectively corresponding notes were attached to the delaware loan agreements dated date and date respectively each note was signed by mr o’brien sometime after he was hired as barnes’ vice president and treasurer in date barnes and delaware recorded the delaware loans in their financial statements as notes payable and notes receivable respectively the delaware loan agreements allowed the lender to demand full repayment of principal and interest at any time and permitted the borrower to make partial repayments of principal at any time however the borrower was required to make annual interest payments on the unpaid principal balance at a fixed rate equal to commencing on date as mentioned the delaware loans were made for dollar_figure and dollar_figure respectively for a combined total of dollar_figure as of date the total delaware loan balance reported on barnes’ tax_return was dollar_figure it is unclear whether barnes made any interest payments on the delaware loans petitioners contend that the date date on the first delaware loan agreement was a typographical error and the date should have been date x pwc opinion letter before the execution of the reinvestment plan in date pwc provided barnes with a draft of an opinion letter that analyzed the federal_income_tax consequences of the reinvestment plan mr deforte carefully reviewed the factual and legal analysis sections created a markup of the draft opinion and provided suggested factual revisions moreover he had several discussions with pwc regarding the legal analysis and conclusions in the opinion pwc provided barnes with the final opinion letter on date the focal point of the opinion letter was the two transfers between bermuda and delaware bd exchanges discussed supra occurring on date and date whereby bermuda received shares of delaware preferred_stock in exchange for foreign_currency and shares of bermuda common_stock the the final opinion letter wa sec_27 pages and did not materially differ from the draft opinion letter specifically the bd exchanges refer to the following and transactions between delaware and bermuda date--bermuda transferred approximately big_number singapore dollars equivalent to dollar_figure and big_number shares of bermuda common_stock to delaware in exchange for delaware’s issuance of big_number shares of delaware preferred_stock to bermuda and date--bermuda transferred approximately big_number japanese yen equivalent to dollar_figure and big_number shares of its common_stock to delaware in exchange for delaware’s issuance of big_number shares of delaware preferred_stock to bermuda opinion letter analyzed whether the bd exchanges resulted in an income inclusion under sec_951 and sec_956 the opinion letter concluded-- the delaware preferred_stock that will be held by bermuda should constitute an investment in u s property within the meaning of sec_956 however bermuda should have a zero basis in the delaware preferred_stock for u s federal_income_tax purposes since the income required to be included under sec_956 is limited to the adjusted_basis that bermuda has in the delaware preferred_stock no amount should be included in barnes’ income as a result of bermuda’s investment in the delaware preferred_stock furthermore the opinion letter addressed to varying degrees the implications of sec_269 and sec_301 and the step_transaction_doctrine after a three-page analysis the opinion letter concluded that sec_269 should not apply to the reinvestment plan the opinion letter also stated that the transaction should not result in a deemed_repatriation of the funds under sec_301 moreover the opinion letter briefly discussed 90_tc_171 aff’d without published opinion 886_f2d_1318 7th cir and concluded that no other form of investment is more direct than the proposed investment by bermuda in the delaware shares indeed the opinion letter opined that pwc’s cconclusions should not be altered by step transaction principles because there is no plan to alter the interests and relationships among the parties finally pwc found substantial_authority for its findings in the opinion letter stating-- provided that the information and assumptions contained herein are correct substantial_authority within the meaning of sec_6662 of the code and sec_1 d exists to reach the conclusions made in this opinion and we conclude that there is a greater than 50-percent likelihood that the tax treatment of the issues on which we have opined in this opinion will be upheld if challenged by the irs xi other matters a subsequent acquisitions following the completion of the reinvestment plan barnes continued searching for opportunities to expand each of its three business segments from through barnes made several acquisitions both in the united_states and abroad b expert testimony barnes hired two experts leigh ann riddick and gordon bodnar to produce expert reports on the pretax profitability of the reinvestment plan and the characterization of the transfers between barnes and its subsidiaries respectively dr riddick’s report concluded that without regard to any federal tax considerations the reinvestment plan would have been expected to generate a net economic benefit to barnes of dollar_figure to dollar_figure during calendar_year and dollar_figure to dollar_figure during calendar_year sec_2001 through dr bodnar’s report concluded that from a finance perspective the preferred_stock issued by delaware was an equity instrument and not a debt_instrument and the reinvestment plan did not reflect a loan from asa to barnes or any of its subsidiaries xii clean room issue--ibm agreement around date barnes entered into agreement no f155w with ibm agreement effective date pursuant to the agreement barnes constructed six clean rooms in a warehouse at one of its facilities in windsor connecticut the clean rooms were designed and constructed in accordance with ibm’s specifications and could be used exclusively for ibm’s work the six clean rooms were each approximately feet x feet and included flooring light wall exhaust ventilation and associated equipment ibm paid barnes for the construction costs of the rooms and retained ownership of the rooms as well as the equipment and other_property housed within them under the agreement barnes would use the clean rooms to produce green sheets for ibm throughout and although barnes continued to use the rooms to produce green sheets for ibm in later years in return barnes would recover its direct and indirect_costs including general and administrative pincite for plus a fee at ten percent the agreement further stated that the projected operating costs expenses for are dollar_figure for future years the parties agreed that they would make all attempts to convert from a cost plus fixed fee to a firm price contract with future g a percentages subject_to negotiation nowhere does the agreement specify that the agreement is a lease of barnes’ warehouse space and no portion of payments is specifically designated to use of the warehouse space on or about date barnes and ibm entered into the first amended and restated service agreement no md003 agreement effective date pursuant to the agreement ibm quitclaimed ownership of the six clean rooms and other_property to barnes xiii barnes’ tax returns and notice_of_deficiency barnes timely filed consolidated forms u s_corporation income_tax return for all years at issue reporting taxable_income of dollar_figure for a taxable loss of dollar_figure for and a taxable loss of the agreement amends and restates service agreement no md002 dated date barnes has not been able to find service agreement no md002 dollar_figure for mr deforte reviewed and signed barnes’ income_tax returns for all years at issue a reinvestment plan barnes included the following documents related to the reinvestment plan with its and federal_income_tax returns form sec_926 return by a u s transferor_of_property to a foreign_corporation reporting the aforementioned series of purported sec_351 transactions among barnes delaware bermuda and asa and certain statements required by sec_1_351-3 b and c income_tax regs further reporting details of the purported sec_351 transactions barnes did not report any income attributable to the reinvestment plan but later amended its federal_income_tax return to claim a net_operating_loss_carryback of dollar_figure from its tax_year b ibm agreement on its federal_income_tax return for the tax_year ending date barnes reported dollar_figure of income attributable to the receipt of the six clean rooms and other_property dollar_figure was attributable to the four big_number ppm clean rooms dollar_figure was attributable to the two big_number ppm clean rooms while barnes did not report any_tax due for barnes reported dollar_figure of tax due on its income_tax return as a result of the alternative_minimum_tax and the balance was attributable to other_property barnes also claimed a dollar_figure depreciation expense with respect to the clean rooms on it sec_2001 income_tax return c notice_of_deficiency in the notice_of_deficiency dated date respondent increased barnes’ taxable_income by dollar_figure which represented asa’s dollar_figure million aggregate transfer minus a minor conversion rate adjustment that eventually was transferred to barnes and increased barnes’ taxable_income by dollar_figure which represented asa’s dollar_figure transfer minus a conversion rate adjustment and an earnings_and_profits adjustment that eventually was transferred to barnes determined that the value of the four big_number ppm clean rooms was dollar_figure and that as a result barnes should have recognized additional income of dollar_figure for the tax_year and disallowed barnes’ net_operating_loss_carryback of dollar_figure from its tax_year i burden_of_proof opinion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 in general the burden_of_proof with regard to factual matters rests with the taxpayer under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to the factual issue petitioners have not alleged that sec_7491 applies or established their compliance with its requirements therefore the burden_of_proof remains on petitioners see rule a ii revrul_74_503 as a preliminary matter petitioners contend that respondent is precluded from challenging the reinvestment plan because petitioners reasonably relied on revrul_74_503 1974_2_cb_117 and revrul_2006_2 2006_1_cb_261 states that under the authority of sec_7805 the service will not challenge a position taken prior to date with respect to a transaction occurring prior to such date by a taxpayer that reasonably relied on the conclusions in revrul_74_503 revrul_74_503 supra provides guidance where treasury_stock is exchanged for newly issued stock of another corporation specifically the ruling addresses a situation where treasury_stock is purchased by a corporation corporation x from its shareholders for less than fair_market_value and subsequently exchanged for of the newly issued stock of another corporation corporation y in a transaction in which no gain_or_loss was recognized by either corporation under sec_351 and sec_1032 the revenue_ruling first concludes that sec_358 should not determine the basis of the stock received by each corporation-- sec_358 provides rules for determining the basis_of_property received by a transferor in a transaction to which sec_351 applies however sec_358 provides that sec_358 does not apply to property acquired by a corporation by the exchange of its stock as consideration in whole or in part for the transfer of property to it therefore sec_358 is not applicable in determining the basis of the corporation y stock received by corporation x in the transaction rev_rul c b pincite the analysis continues by recognizing that sec_1_1032-1 income_tax regs provides that the basis_of_property acquired by a corporation in connection with a sec_351 transaction should be determined under sec_362 sec_362 provides that the basis to a corporation of property acquired in a sec_351 transaction will be the same as it would be in the hands of the transferor increased by the amount of gain recognized to the transferor on the transfer after determining that unissued stock and treasury_stock both have a zero basis the revenue_ruling concludes that according to sec_362 the basis of the stock received by each corporation in the exchange is zero a arguments of the parties petitioners focus their preclusion argument on the bd exchanges discussed supra concluding that there are no material factual differences between the bd exchanges and revrul_74_503 supra conversely respondent argues that the reinvestment plan must be examined in its entirety rather than focusing only on the bd exchanges applying substance over form principles to the entirety of the reinvestment plan respondent argues that in substance the reinvestment plan should be characterized as either a dividend or a loan from asa to barnes respondent concludes that revrul_74_503 supra does not cover the facts of the reinvestment plan b analysis sec_601_601 statement of procedural rules provides that t he conclusions expressed in revenue rulings will be directly responsive to and limited in scope by the pivotal facts stated in the revenue_ruling furthermore sec_601_601 statement of procedural rules provides-- taxpayers generally may rely upon revenue rulings published in the bulletin in determining the tax treatment of their own transactions and need not request specific rulings applying the principles of a published revenue_ruling to the facts of their particular cases however since each revenue_ruling represents the conclusion of the service as to the application of the law to the entire state of facts involved taxpayers service personnel and others concerned are cautioned against reaching the same conclusion in other cases unless the facts and circumstances are substantially the same they should consider the effect of subsequent legislation regulations court decisions and revenue rulings in briarcliff candy corp v commissioner tcmemo_1987_487 we noted that revenue rulings of respondent speak to the limited fact situations before respondent at that moment moreover in 664_f3d_313 10th cir aff’g 135_tc_78 the court_of_appeals for the tenth circuit observed that the problem with the taxpayer’s reliance on a revenue_ruling was that the transactions at issue in the case before the court considered as a whole were different from the entirety of the transactions at issue in the revenue_ruling before comparing the facts considered in the revenue_ruling with those of the reinvestment plan we note that petitioners’ preclusion argument can succeed only if we respect the form of the reinvestment plan see 435_us_561 the court has never regarded ‘the simple expedient of drawing up papers’ as controlling for tax purposes when the objective economic realities are to the contrary quoting 327_us_280 accordingly petitioners must clear two hurdles in order to show that they reasonably relied on the conclusions in rev rul supra so that respondent is precluded from challenging the reinvestment plan that we should respect the form of the reinvestment plan and that the facts of the reinvestment plan are substantially the same as those considered in the revenue_ruling petitioners’ preclusion argument fails to clear either hurdle first as discussed infra revrul_74_503 supra does not preclude respondent’s challenge because we believe that the substance of the reinvestment plan was a dividend from asa to barnes furthermore even if we were to respect the form of the reinvestment plan revrul_74_503 supra still would not preclude respondent’s challenge because there are substantial factual differences between revrul_74_503 supra and the reinvestment plan petitioners were cautioned against reaching the same conclusions as revrul_74_503 supra unless the reinvestment plan involved substantially the same facts and circumstances as the revenue_ruling and petitioners were advised to consider subsequent legislation regulations court decisions and revenue rulings see sec_601_601 statement of procedural rules the reasoning is straightforward--additional facts beget additional issues we believe petitioners’ argument distorts the scope of the will not challenge language in revrul_2006_2 supra respondent is not challenging petitioners’ zero-basis conclusions as a result of the bd exchanges per se but is challenging the reinvestment plan as a whole in order for rev ruls and supra to preclude respondent’s challenge the facts and circumstances surrounding the reinvestment plan would have to be limited to the facts discussed in revrul_74_503 supra the pivotal facts addressed in that revenue_ruling involved a corporation simply exchanging treasury_stock for the previously unissued stock of another corporation in a sec_351 transaction the pivotal facts associated with the reinvestment plan far exceed the circumstances addressed in revrul_74_503 supra the bd exchanges considered alone do have factual similarities to the revenue ruling--primarily both involved stock-for-stock exchanges however there are also substantial differences between the two the bd exchanges were between two wholly owned subsidiaries that were formed to participate in a larger plan one of the subsidiaries was a controlled_foreign_corporation and the exchanges involved transferring approximately dollar_figure million from a foreign_country to the united_states notwithstanding the preceding analysis the bd exchanges should not be compared to revrul_74_503 supra in isolation because the bd exchanges were part of a series of steps in an integrated transaction mandated by contractual agreement accordingly we should compare the entirety of the reinvestment plan to the situation in the revenue_ruling in deciding whether respondent is precluded from challenging petitioners’ plan in doing so we summarize the vast factual disparities between the two the reinvestment plan involved both explicitly and indirectly seven entities six of which are subsidiaries of a common parent barnes the plan involved multiple sec_351 transactions and multiple loans one of which was from a third party bermuda and delaware were formed for the purpose of participating in the plan asa and bermuda were controlled_foreign_corporations asa had substantial earnings_and_profits barnes asa bermuda and delaware contracted to undertake a series of transactions that resulted in a substantial amount of money from three entities with earnings_and_profits being transferred back into the united_states without any_tax consequences and the resulting structure of the plan discussed infra was not respected--particularly bermuda’s preferred_stock investment in delaware and delaware’s loan to barnes because the reinvestment plan far exceeded the scope of the stock-for-stock_exchange addressed in revrul_74_503 supra respondent is not precluded from challenging the reinvestment plan iii worldwide taxation one of the primary reasons barnes wanted asa’s excess cash was so that barnes could put the money to a more productive use--specifically to use asa’s excess cash that was earning a low rate of return to pay off barnes’ high-interest debt before discussing whether the substance of the reinvestment plan aligns with its form it is important to understand why asa did not directly pay a dividend to barnes make a loan to barnes or make an equity_investment in barnes u s_corporations are ordinarily taxed under sec_11 on their worldwide income however subject_to many exceptions the income of a foreign_subsidiary of a u s_corporation generally is not subject_to u s tax if the income was earned outside the united_states and not repatriated as a dividend see boris i bittker james s eustice federal income_taxation of corporations and shareholders para dollar_figure a pincite 7th ed some domestic corporations therefore choose to keep a foreign subsidiary’s earnings abroad in order to defer u s tax until the money is repatriated see office of tax policy u s dept of treasury doc the deferral of income earned through u s controlled_foreign_corporations a policy study a dividend payment a distribution_of_property by a corporation to a shareholder with respect to his stock shall be included in the gross_income of the shareholder as a dividend to the extent of the corporation’s earnings_and_profits see sec_301 c a asa had earnings_and_profits in and in excess of the amounts asa transferred to barnes through the reinvestment plan accordingly if the reinvestment plan is disregarded and asa is deemed to have made a distribution directly to barnes barnes should have reported dividend income on its and federal_income_tax returns equal to the respective amount of money received from asa’s earnings_and_profits each year b debt or equity_investment a loan or equity_investment from asa to barnes would also result in barnes’ recognizing taxable_income congress through subpart_f sec_951 through sought to limit tax deferrals by any foreign_corporation that meets the definition of a controlled_foreign_corporation cfc as defined under section a 118_tc_226 the parties agree that asa and bermuda were cfcs in and the relevant subpart_f provisions in this case are sec_951 and sec_956 under sec_951 subject_to various restrictions and qualifications u s shareholders of a cfc are taxed directly on their pro_rata share of the cfc’s earnings that are invested in certain types of u s property sec_951 inclusion sec_951 sec_956 u s property includes inter alia stock and debt of u s_corporations see sec_956 and c the amount of the investment is the cfc’s adjusted_basis in the u s property see sec_956 in the case before us barnes is the u s shareholder of bermuda and asa both cfcs barnes therefore would recognize a sec_951 income inclusion to generally a controlled_foreign_corporation is any foreign_corporation where more than of the total combined voting power of all classes of stock of the corporation entitled to vote or the total value of the stock of the corporation is owned by u s shareholders on any day during the taxable_year of the foreign_corporation see sec_957 more specifically the sec_951 inclusion is the u s shareholder’s pro_rata share of the lesser_of two amounts the excess of a the average amounts of the cfc’s investments in u s property as of the end of each quarter of the taxable_year over b the cfc’s earnings_and_profits representing previous sec_951 inclusions or the amount of the cfc’s applicable_earnings as defined in sec_956 representing essentially the cfc’s current and accumulated_earnings_and_profits that have not already been included in its u s shareholders’ gross incomes 137_tc_174 n the extent of the adjusted_basis of u s property held by bermuda or asa as a result of the reinvestment plan to the extent that bermuda or asa had earnings_and_profits petitioners assert that in substance and form bermuda made investments in delaware’s preferred_stock in sec_351 transactions relying on revrul_74_ and sec_358 sec_362 and sec_1032 discussed supra petitioners argue that bermuda has a zero basis in delaware’s preferred_stock therefore petitioners conclude barnes’ sec_951 income inclusion is zero moreover petitioners assert that the substance over form doctrines only apply when the substance and form of a transaction are not aligned because the substance of the reinvestment plan does not reflect a loan or dividend from asa petitioners argue that respondent’s attempt to recharacterize the reinvestment plan fails as a matter of law respondent does not believe the substance of the reinvestment plan aligns with its form as mentioned supra respondent argues that in substance the reinvestment plan should be characterized as either a dividend from asa to barnes under sec_301 or as a loan from asa to barnes under sec_951 and sec_956 respondent’s arguments rely on the substance over form principles embodied in the conduit theory the step_transaction_doctrine and sec_269 iv expert reports petitioners submitted two expert reports to demonstrate that the reinvestment plan would produce a net economic benefit and that the form of the plan should be respected we assume that it is economically beneficial in many instances for multinational corporations to invest overseas profits in the united_states the reason many corporations decide otherwise is simple--taxes the correct inquiry therefore is not whether there was an economic purpose for transferring asa’s excess cash to the united_states we can assume barnes had one the correct sec_269 provides the secretary with the authority to disallow deductions credits or other allowances secured_by a taxpayer in an acquisition when the principal purpose of the acquisition was the evasion or avoidance of federal_income_tax furthermore under the conduit theory of the substance_over_form_doctrine the court may disregard an entity if it is a mere conduit for the real transaction at issue 553_fsupp2d_716 s d tex citing 324_us_331 because we find that the reinvestment plan in substance was a dividend from asa to barnes under the step_transaction_doctrine we do not address the following any further respondent’s loan theory under sec_951 and sec_956 respondent’s sec_269 argument and respondent’s conduit theory argument inquiry is whether the reinvestment plan is subject_to taxation in the untied states accordingly we need not discuss this expert report any further the second expert report also does not merit much consideration this report finds that the form of the reinvestment plan should be respected however the report overlooks one serious consideration--petitioners have not shown that they respected the form of the plan accordingly the findings of this report are of minimal probative value v substance over form it is axiomatic that the substance of a transaction governs for tax purposes see 324_us_331 the incidence of taxation depends upon the substance of a transaction 293_us_465 95_tc_257 t he substance of the transaction is controlling not the form in which it is cast or described the judicial doctrines favoring substance over form are used as a tool for effecting the underlying congressional purpose of a statute 454_f3d_1340 fed cir consequently despite literal compliance with a statute tax benefits will not be afforded on the basis of transactions lacking in substance id see also gregory v helvering u s pincite while petitioners’ conclusions about the tax implications of the reinvestment plan may have been based on their interpretation of revrul_74_503 supra and sec_358 sec_362 and sec_1032 if the reinvestment plan lacked economic_substance the form of the plan will not be respected for federal_income_tax purposes see commissioner v court holding co u s pincite to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress a step_transaction_doctrine in general the step_transaction_doctrine generally applies in cases where a taxpayer seeks to get from point a to point d and does so stopping in between at points b and c the whole purpose of the unnecessary stops is to achieve tax consequences differing from those which a direct path from a to d would have produced in such a situation courts are not bound by the twisted path taken by the taxpayer and the intervening stops may be disregarded or rearranged 78_tc_350 aff’d without published opinion 820_f2d_1220 4th cir under the step_transaction_doctrine a particular step in a transaction is disregarded for tax purposes if the taxpayer could have achieved its objective more directly but instead included the step for no other purpose than to avoid tax_liability 150_fedappx_40 2d cir citing 251_f3d_210 d c cir on the other hand the commissioner may not generate events which never took place just so an additional tax_liability might be asserted 490_f2d_241 2d cir aff’g tcmemo_1972_ courts generally apply one of three alternative tests in deciding whether to invoke the step-transaction doctrine and disregard a transaction’s intervening steps the binding_commitment_test the end result test and the interdependence test 137_tc_70 we note that these tests are not mutually exclusive and that a transaction need satisfy only one of the tests to allow for the step_transaction_doctrine to be invoked id pincite citing 927_f2d_1517 10th cir b three test sec_1 binding_commitment_test the binding_commitment_test considers whether at the time of taking the first step there was a binding commitment to undertake the subsequent steps see 391_us_83 holding that if one transaction is to be characterized as a ‘first step’ there must be a binding commitment to take the later steps however the binding_commitment_test ‘is seldom used and is applicable only where a substantial period of time has passed between the steps that are subject_to scrutiny’ superior trading llc v commissioner t c pincite quoting andantech v commissioner tcmemo_2002_97 aff’d in part remanded in part 331_f3d_972 d c cir the reinvestment plan was executed in two parts spanning less than a year--each part took place over a matter of days we do not think the binding_commitment_test is appropriate in this case see associated wholesale grocers inc f 2d pincite declining to apply the binding_commitment_test because the case did not involve a series of transactions spanning several years end result test under the end result test the step_transaction_doctrine will be invoked if it appears that a series of separate transactions were prearranged parts of what was a single transaction cast from the outset to achieve the ultimate result 13_f3d_577 2d cir the end result test focuses on the parties’ subjective intent at the time of structuring the transaction see 190_f3d_1165 10th cir holding that what matters is not whether the parties intended to avoid taxes but whether they intended to reach a particular result by structuring a series of transactions in a certain way the test examines whether the formally separate steps are prearranged components of a composite transaction intended from the outset to arrive at a specific end result superior trading llc v commissioner t c pincite interdependence test the interdependence test analyzes whether the intervening steps are so interdependent that the legal relations created by one step would have been fruitless without completion of the later steps greene f 3d pincite citing am bantam car co v commissioner 11_tc_397 aff’g 177_f2d_513 3d cir if however intermediate steps accomplished valid and independent economic or business purposes courts respect their independent significance see id superior trading llc v commissioner t c pincite likewise a taxpayer may proffer some nontax business_purpose for engaging in a series of transactional steps to accomplish a result he could have achieved by more direct means but that business_purpose alone does not preclude the application of the step_transaction_doctrine true f 3d pincite citing associated wholesale grocers inc f 2d pincite long-term capital holdings fed appx pincite cognizant of our power to invoke the step_transaction_doctrine when any of the three tests is satisfied we believe the interdependence test is the most appropriate for this case in applying the interdependence test in this case we focus on whether any valid and independent economic or business_purpose was served by the inclusion of bermuda and delaware in the reinvestment plan we begin by noting that during and barnes directly or indirectly owned of the stock of asa delaware and bermuda as a result the reinvestment plan was executed between related parties and therefore deserves extra scrutiny see 652_f3d_475 3d cir 232_f2d_118 2d cir rev’g 21_tc_513 95_tc_107 petitioners make the following representations bermuda was incorporated and included in the reinvestment plan at the suggestion of pwc because singapore corporate law did not permit asa to make the type of equity_investment required by the transaction and delaware was necessary to provide barnes with a state tax_benefit unrelated to federal income taxes and also to facilitate the more effective_control over the funds invested by asa furthermore petitioners argue that both entities were necessary to accomplish barnes’ overall goal of more efficiently using asa’s excess cash and borrowing capacity to temporarily pay down third party indebtedness while preserving all of asa’s excess cash and borrowing capacity for use in forthcoming acquisitions outside of the united_states a bermuda’s business_purpose petitioners rely on mr coneys’ testimony that singapore law restricted a subsidiary from investing in its parent to explain bermuda’s nontax reason for participating in the reinvestment plan petitioners go so far as to argue on brief that but for the singapore law restrictions bermuda would not have been formed and would not have participated in the transaction in determining foreign law we are free to consider any relevant material or source including testimony whether or not submitted by a party or otherwise admissible the court’s determination shall be treated as a ruling on a question of law rule see also 87_tc_814 the only specific reference to singapore law restrictions was in the pwc memo mentioning sec_21 of the singapore companies act oddly petitioners do not cite sec_21 of the singapore companies act in their brief nor do they explain the reason this restriction required involving bermuda in the reinvestment plan we will not attempt to do petitioners’ research or make their argument for them see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 203_f3d_990 7th cir same 21_f3d_1164 n d c cir declining to reach issues neither argued nor briefed furthermore the pwc memo also states singapore does not limit a corporate entity’s ability to invest internationally emphasis added if that is true contradictory to petitioners’ position asa could have invested its funds directly in delaware b delaware’s business_purpose similarly petitioners provide minimal support for delaware’s business_purpose other than testimony from mr coneys and dr riddick dr riddick testified that it would be highly unusual for a large company with international operations not to create a financial subsidiary for the reinvestment plan because doing so provides transparency of what happened for everyone involved in the company as well as the shareholders mr coneys testified that delaware created a state tax_benefit was a necessary part to accomplish the overall plan and provided centralized_management and currency controls petitioners have not explained what state tax_benefit they are referring to and as noted supra we will not attempt to do their research or make their argument for them furthermore while we recognize that many large corporations create financing subsidiaries for various legitimate nontax business reasons petitioners’ inability to show that the form of the plan was respected discussed infra renders any further consideration of petitioners’ cash management argument moot c substance of the reinvestment plan as indicated petitioners’ inability to show that the form of the reinvestment plan was respected further undermines any legitimate nontax business_purpose for including bermuda and delaware in the plan first the delaware loans were not bonafide loans while barnes and delaware complied with the initial formalities of a bonafide loan mainly signing written loan agreements and recording the transactions on their respective financial statements they failed to show that they complied with the terms of the written agreements the delaware loans required barnes to make annual interest payments however as of date the loan balance had ballooned to over dollar_figure million petitioners assert that barnes made over dollar_figure million in interest payments during that period they support their argument by comparing a the delaware loan balance reported on barnes’ tax_return with b what petitioners compute the loan balance would have been if no interest payments had been made the difference petitioners attest represents interest payments nonetheless petitioners do not identify any interest payments recorded in barnes’ or delaware’s general ledgers or bank statements not only is petitioners’ supporting evidence far from sufficient even if barnes had made over dollar_figure million in interest payments as of date this amount is far short of the aggregate annual interest payments required over that perioddollar_figure it is less clear whether delaware made any preferred dividend payments to bermuda petitioners rely on form sec_1042 and 1120-f to show that delaware made the preferred dividend payments to bermuda however petitioners’ tax returns considered alone are insufficient evidence to substantiate their position see 103_tc_428 tax returns do not establish the truth of the facts stated therein 7_tc_245 aff'd 175_f2d_500 2d cir taylor v commissioner tcmemo_2009_235 moreover petitioners failed to identify any of these transactions in delaware’s or bermuda’s general ledgers or bank statements nor did they produce a delaware board resolution declaring a preferred dividend finally because as we concluded barnes failed to show it made any interest payments to delaware delaware was financially incapable of making the purported preferred dividend payments to bermuda for example after the completion of the reinvestment plan in delaware had purportedly lent barnes dollar_figure after two full years barnes would have been required to make over dollar_figure million in interest payments d conclusion in the light of the fact that petitioners bear the burden_of_proof and that the reinvestment plan deserves extra scrutiny petitioners’ vague assertions regarding singapore law impediments state tax benefits and cash management are insufficient to support a finding that bermuda and delaware were created for legitimate nontax business purposes furthermore petitioners have not shown that they respected the form of the reinvestment plan accordingly we conclude that bermuda and delaware did not have a valid business_purpose and that the various intermediate steps of the reinvestment plan are properly collapsed into a single transaction under the interdependence test while petitioners assert that the reinvestment plan was always intended to be a temporary structure the objective facts suggest otherwise asa transferred a substantial amount of cash to barnes funneled through bermuda and delaware which barnes used to pay off its debt barnes has not shown that it returned any of asa’s funds we find that the reinvestment plan was in substance dividend payments from asa to barnes in and taxable under sec_301 vi ibm agreement and sec_109 in the petition petitioners argued that barnes incorrectly included the value of the clean rooms in income after those clean rooms were quitclaimed by ibm to barnes during that year rather petitioners claim that the value of the clean rooms is excluded from income under sec_109 sec_109 provides that g ross income does not include income other than rent derived by a lessor of real_property on the termination of a lease representing the value of such property attributable to buildings erected or other improvements made by the lessee petitioners claim that the agreement operated in substance as a lease of barnes’ warehouse by ibm during which ibm had the clean rooms constructed in the warehouse by barnes petitioners argue that this lease ended when ibm quitclaimed the clean rooms to barnes in and sec_109 thus applies to barnes’ receipt of the clean rooms respondent asserts that the agreement is purely a services agreement and that sec_109 is inapplicable we agree with respondent that sec_109 does not apply in this case the court_of_appeals for the second circuit has stated that a ‘lease’ is a contract conveying a temporary interest_in_real_property with reversion to the grantor 45_f3d_665 2d cir the court in resolution trust also stated-- a lease is a species of contract--an agreement which gives rise to the relationship of landlord and tenant the tenant is one who has the temporary use and occupation of real_property owned by another person called the ‘landlord ’ the duration and terms of his tenancy being usually fixed by an instrument called a ‘lease ’ id pincite citations omitted quoting black’s law dictionary 4th ed because this case is appealable to the court_of_appeals for the second circuit we choose to follow that court’s precedent see eg 54_tc_742 aff’g 445_f2d_985 10th cir after reviewing the agreement and other facts of the case we find that the agreement did not operate as a lease of barnes’ warehouse by ibm crucial in our determination is the fact that barnes not only constructed the clean rooms in its warehouse but also maintained control of and used those clean rooms for approximately years making green sheets for ibm in return barnes was paid_by ibm for its services these payments reimbursed barnes for all direct and indirect_costs as well as a fee although ibm had legal ownership of the clean rooms barnes was the party using those clean rooms in its own warehouse for its own benefit the fact that the clean rooms were stored in the warehouse may have provided some indirect benefits to ibm such as protection from the elements but the direct benefit was to barnes which was able to use the clean rooms to obtain a profit as a result of its deal with ibm we thus believe that ibm was not using or occupying barnes’ warehouse and was therefore not a tenant to a lease we further note that barnes and ibm did not label the agreement a lease and petitioners have provided no evidence that the parties ever used that term with regard to the clean room arrangement considering the facts we find that the agreement did not operate as a lease of barnes’ warehouse to ibm and that sec_109 is inapplicable vii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 and b for negligence or disregard of rules and regulations or in the alternative under sec_6662 and b for substantial understatements of income_tax respondent determined that these penalties should apply for and petitioners contest the imposition of accuracy-related_penalties on grounds that they had substantial_authority for their the penalty for a substantial_understatement_of_income_tax applies to any portion of an underpayment in a carryback_year that is attributable to a tainted item in the year the carryback loss arose loss_year sec_1_6662-4 income_tax regs the determination of whether an understatement is substantial for a carryback_year is made with respect to the return of the carryback_year id tainted items are taken into account with items arising in a carryback_year to determine whether the understatement is substantial for that year id a tainted item is any item for which there is neither substantial_authority nor adequate_disclosure with respect to the loss_year sec_1_6662-4 income_tax regs position and that they reasonably and in good_faith relied on the pwc opinion letter under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause or substantial_authority under sec_6664 see rule a higbee v commissioner t c pincite considering the facts of the case we find respondent has met his burden of production with respect to the accuracy-related_penalties sec_6662 and b and imposes a penalty on the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax or due to negligence or disregard of rules or regulations sec_6662 defines negligence as any failure to make a reasonable attempt to comply with only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set forth in sec_6662 sec_1_6662-2 income_tax regs the provisions of the code and disregard as any careless reckless or intentional disregard a substantial_understatement_of_income_tax is defined as an understatement that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure see sec_6662 however the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position and has a reasonable basis for such position or has substantial_authority for the tax treatment of the item see sec_6662 petitioners have not asserted that there was adequate_disclosure of their position on the forms for and a substantial_authority we previously concluded that the reinvestment plan was in substance dividends from asa to barnes taxable under sec_301 in the absence of substantial_authority supporting their tax treatment of the reinvestment plan petitioners would agree that the understatements of tax for all years in issue exceed the greater of of the tax required to be shown on the returns or dollar_figure however petitioners argue that there was no understatement_of_tax for any year because they had substantial_authority for the tax treatment of their plan see sec_6662 the substantial_authority standard is an objective standard less stringent than the more_likely_than_not standard the standard that is met when there is a greater than likelihood of the position’s being upheld sec_1_6662-4 income_tax regs there is substantial_authority for the tax treatment of an item only if the weight of all relevant authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority sec_1 d ii income_tax regs for example a case or a revenue_ruling having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts id petitioners’ assert that revrul_74_503 supra and sec_358 sec_362 sec_1032 and sec_956 provide substantial_authority for their position we disagree as discussed supra the reinvestment plan involved a substantial amount of additional fact not considered in the revenue ruling--the two are materially distinguishable on their facts accordingly petitioners’ position is afforded little weight moreover we have long recognized that a transaction lacking in substance will not be petitioners also cite g_c_m date to support their position however general counsel memorandums over years old are afforded very little weight see sec_1_6662-4 income_tax regs respected for federal_income_tax purposes see eg frank lyon co u s pincite 302_us_609 293_us_465 968_f2d_1229 d c cir rev’g fox v commissioner tcmemo_1988_570 see also cma consol inc subs v commissioner tcmemo_2005_16 numerous courts have held that a transaction that is entered into primarily to reduce tax and which otherwise has minimal or no supporting economic or commercial objective has no effect for federal tax purposes considering the long history of the substance_over_form_doctrine in combination with petitioners’ inability to establish their business_purpose for bermuda or delaware we find that petitioners’ reference to a factually dissimilar revenue_ruling has insufficient weight to support a finding that petitioners had substantial_authority for their tax treatment of the reinvestment plan b reasonable_cause and good_faith the sec_6662 accuracy-related_penalty does not apply to any portion of the underpayment as to which the taxpayers establish that they acted with reasonable_cause and in good_faith see sec_6664 115_tc_43 aff’g f 3d 3d cir the decision as to whether the taxpayer acted with reasonable_cause and in good faith depends upon all the pertinent facts and circumstances including the taxpayer’s efforts to assess his proper tax_liability the taxpayer’s knowledge and experience and the reliance on the advice of a professional see sec_1 b income_tax regs for a taxpayer to reasonably rely on the advice of a professional so as to possibly negate a sec_6662 accuracy-related_penalty the taxpayer must prove by a preponderance_of_the_evidence that he meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite respondent does not dispute pwc’s expertise or whether petitioners provided all necessary and accurate information to pwc respondent’s argument focuses on the third factor--that petitioners did not actually rely in good_faith on pwc’s advice we agree with respondent the opinion letter provided to petitioners from pwc discusses tax implications of the reinvestment plan however as previously discussed petitioners did not respect the structure of the reinvestment plan in particular bermuda’s preferred_stock investment in delaware and delaware’s loan to barnes were not respected as bona_fide transactions the reinvestment plan involves a complex and technical area of law in which precision is required however petitioners did not act in accordance with the specific requirements of the plan as stated in the pwc opinion letter petitioners’ employees mr deforte in particular were highly knowledgeable people who knew what they were doing and who thoroughly reviewed the reinvestment plan and opinion letter by failing to respect the details of the reinvestment plan set up by pwc we find that petitioners have forfeited any defense of reliance on the opinion letter issued by pwc for the reasons discussed herein we find that petitioners did not reasonably and in good_faith rely on the pwc opinion letter and are liable for the sec_6662 accuracy-related_penalty for each year in issue viii conclusion we conclude that the reinvestment plan was in substance dividend payments from asa to barnes in and taxable under sec_301 we also hold that the value of the clean rooms is not excludable from barnes’ income under sec_109 we further hold that petitioners are liable for the sec_6662 accuracy-related_penalties in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
